DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final rejection.  Any inconvenience to applicant is regretted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 14-16 and 18-19 should have been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US Pat. Pub. 2010/0324817).
            Regarding Claim 1, Hansen discloses a method of determining a route taken by a user through a navigable network, the navigable network being represented by an electronic map [See Paragraph 27; noting “navigation processor configured to obtain map data (114)…location, road and other possible data] comprising a plurality of segments representing navigable elements of the navigable network (Shown in Figure 2 and Paragraph 32; noting “the proposed driving route includes 5 segments which are separated by nodes”), the segments being connected by nodes (See Paragraph 32; noting “separated by nodes or driver decision points…i.e. synonymous terms), the method comprising:
identifying a decision point that is upcoming along a main route being travelled by a user between an origin and a destination, at which decision point there are a plurality of outgoing segments, and at which decision point there are one or more alternative routes to the destination, wherein each alternative route passes along a different one of the outgoing segments at the decision point than an outgoing segment providing a continuation of the main route (See S302-306 of Fig. 3 and Paragraphs 32 and 36; noting calculation of “alternative routes” before the vehicle reaches an approaching driver decision point from Paragraph 36);
storing, in at least one database (See Paragraphs 23-25 and Paragraph 35; noting from Paragraph 35, the navigation system 100 performed by the process 300, which includes the steps below….navigation system from Paragraphs 23-25 including memory which stores the data indicative of each alternative route calculated in 306 and stored in 308, once multiple routes are calculated, that data is stored in the memory to form “a comprehensive collection of related data organized for convenient access, generally in a computer”, otherwise known as a database), data indicative of each alternative route of the alternative routes in association with data indicative of an outgoing segment at the decision point included in the alternative route (See Paragraph 40; noting travel time, distance, etc.);
(See Fig. 3, S310 and S312 with Paragraphs 42-44; noting S312 “has the driver diverted from the proposed route”, i.e. either matched where route was followed or matched to alternative route where main route was not followed);
when the current position of the user can be matched to an outgoing segment at the decision point included in one of the alternative routes that is stored in the at least one database, obtaining the data indicative of that alternative route, and using that alternative route as a new main route from the decision point to the destination (See Fig. 3, S314 and Paragraph 43 which uses the data from the alternate route);
when the current position of the user cannot be matched to an outgoing segment at the decision point associated with one of the alternative routes that is stored in the at least one database, identifying an outgoing segment to which the current position of the user can be matched, generating a route from the decision point to the destination along that segment, and using the generated route as a new main route from the decision point to the destination [Implicit/Inherent from the context of Hansen.  It is noted that one having ordinary skill would recognize that Hansen not only improves on convention systems via a pre-calculation of alternate routes (See Paragraph 37), but also possess conventional navigation system capabilities as well with an on-demand alternate route calculation routine.  Namely, Paragraph 40 discloses a limiting function, whereby only a manageable number of alternate routes are calculated.  Because not all alternate routes are calculated and some alternative routes a driver would follow would not be included in the pre-calculated group, it’s necessary for the navigation system to retain the on-demand route calculation component to ensure proper functionality.  One having ordinary skill in the art would recognize that generation of a new “main route” via an on-demand calculation, is an implicit functionality to ensure that the navigation system would work under normally encountered driving scenarios where an alternate route is, not pre-calculated, is followed]; and
controlling, by a processor (See Paragraph 29; noting “speaker may receive audio signals from the navigation processor), one or more of a display and a speaker to output navigation instructions associated with the alternative route or the generated route for guiding the user along the new main route from the decision point to the destination (See Paragraph 28, display 102, speaker 104).
Independent claim 15 additionally recites a processor and memory (See Hansen, Paragraphs 24-25, memory 110, processor 108).  Additionally, independent claim 19 recites a non-transitory computer readable medium (See Hansen, Paragraph 35, removable disk, CD ROM etc.).  All of the functionality recited in independent claim 1 remains the same in independent claims 15 and 19.
Regarding claim 2, Hanse further discloses that wherein, if the current position of the user can be matched to the outgoing segment providing the continuation of the main route, (See Fig. 3 and Paragraphs 42-44, S312, yes determination).
            Regarding claim 10, Hansen discloses generating navigation instructions for guiding a user along each generated alternative route (See Fig. 3, S304 and Paragraph 36 via navigation instructions).
            Regarding Claim 14, Hansen further discloses that wherein the method is performed by a portable navigation device (108, See Paragraph 25, “fully onboard implementation”).
Regarding Claim 16, Hansen further discloses that, wherein, if the current position of the user can be matched to the outgoing segment providing the continuation of the main route, maintaining the existing main route as the main route from the decision point to the destination (See Fig. 3 and Paragraphs 42-44, S312, yes determination).
            Regarding Claim 18, Hansen further disclose that, wherein the system is a portable navigation device (108, See Paragraph 25, “fully onboard implementation”).
Allowable Subject Matter
7. 	Claims 3-9, 11, 12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose the limitations if claim 3-5, 11, 12, 17.  Claims 6-9 depend from claim 5.

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
Applicant argues that Hansen does not describe or suggest the determining operation of the independent claims of the instant application in which a current position of a current user is matched to an outgoing segment of a decision point (as reproduced above in the these remarks).
The examiner respectfully disagrees.  Hansen as sec 0042, Fig.3 quotes, teaches 
determining, when a current position of a user passes the decision point  (the navigation system pre-calculates one or more alternate routes for the next approaching driver decision point after the vehicle passes the immediately preceding driver decision point. In other words, after the vehicle passes one driver decision point, the navigation system pre-calculates at least……..; Hansen sec 0042), whether the current position of the user can be matched to the outgoing segment providing the continuation of the main route [the process 300 detects when the vehicle is near, at, or past a driver decision point (query task 310); The examiner believes that if vehicle is detected to have past the driver decision point then vehicle is detected to be matched to the outgoing segment; Hansen sec 0042], and, when the current position of the user cannot be matched to the outgoing segment [check whether the vehicle has diverted from the proposed route at that driver decision point (query task 312); sec 0042] providing the continuation of the main route (If the process 300 detects that the vehicle has diverted from the proposed route, then the navigation system activates a saved alternate route (task 314); Hansen sec 0043], determining whether the current position of the user can be matched to an outgoing segment at the decision point included in one of the alternative routes that is stored in the at least one database [If the process 300 detects that the vehicle has diverted from the proposed route, then the navigation system activates a saved alternate route (task 314)].
Therefore, contrary to applicant’s remarks Hansen reads of the limitation, 
“determining, when a current position of a user passes the decision point, whether the current position of the user can be matched to the outgoing segment providing the continuation of the main route, and, when the current position of the user cannot be matched to the outgoing segment providing the continuation of the main route, determining whether the current position of the user can be matched to an outgoing segment at the decision point included in one of the alternative routes that is stored in the at least one database”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Caine et al (US 20140100780), Herbst (US 6321161) each disclose route navigation.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONNIE M MANCHO/Primary Examiner, Art Unit 3666